               Case 3:19-cv-07313-SK Document 40 Filed 01/24/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, CA 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendant
 8 UNITED STATES DEPARTMENT OF
   HEALTH AND HUMAN SERVICES
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
   1075 MARKET STREET OWNERS’                 ) CASE NO.: 3:19-cv-07313 SK
13 ASSOCIATION,                               )
                                              ) [PROPOSED] ORDER GRANTING
14        Plaintiff,                          ) DEFENDANT HHS’S MOTION TO DISMISS
                                              ) PLAINTIFF’S COMPLAINT
15    v.                                      )
                                              )
16 THE UNITED STATES DEPARTMENT OF )
   HEALTH AND HUMAN SERVICES, et al., )
17                                            )
          Defendants.                         )
18                                            )

19

20          WHEREFORE, on March 2, 2020 at 9:30 a.m. the motion to dismiss the Complaint of plaintiff
21 1075 Market Street Owners’ Association (“Plaintiff”) by defendant United States Department of Health

22 and Human Services (“Defendant”) came on for hearing at 450 Golden Gate Avenue, Courtroom C,

23 15th Floor, San Francisco, California, the Honorable Sallie Kim, United States Magistrate Judge of the

24 United States District Court for the Northern District of California, presiding. Assistant United States

25 Attorney Savith Iyengar appeared on behalf of Defendant and attorney Alan Palmer Jacobus appeared

26 on behalf of Plaintiff.

27 ///

28 ///

     [PROPOSED] ORDER
     3:19-CV-07313 SK                                    1
             Case 3:19-cv-07313-SK Document 40 Filed 01/24/20 Page 2 of 2




 1         Upon consideration of the pleadings, papers and arguments of counsel, and with good cause

 2 shown, IT IS HEREBY ORDERED THAT Defendant’s motion to dismiss Plaintiff’s Complaint is

 3 GRANTED without leave to amend.

 4         IT IS SO ORDERED.

 5

 6 Date:
                                                      SALLIE KIM
 7                                                    United States Magistrate Judge

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     3:19-CV-07313 SK                                 2
